DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 3-6, 9-12 and 16-19 are objected to because of the following informalities:
Claims 3 and 4 are same claims by verbatim both of which depend from claim 2.
Claims 5 and 6 are same claims by verbatim both of which depend from claim 2.
Claims 9 and 10 are same claims by verbatim both of which depend from claim 8.
Claims 11 and 12 are same claims by verbatim both of which depend from claim 8.
Claims 16 and 17 are same claims by verbatim both of which depend from claim 15.
Claims 18and 19 are same claims by verbatim both of which depend from claim 15.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Herington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 8, 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 11, 12 and 20 of copending Application No. 16/778,812 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending 
Present Application
Application No. 16/778,812
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 10
Claim 4
Claim 10
Claim 7
Claim 11
Claim 8
Claim 12
Claim 9
Claim 20
Claim 10
Claim 20


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1-19 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7 and 14, Shen et al. (US-PGPUB 2016/0013887) teaches performing polar encoding on the to-be-encoded bits to generate a code word [Para 137].  The reference teaches extracting the sequence number from the bit index and uses that sequence number to generate the code word [Para 137-
Xu (US-PGPUB 2019/0372713) teaches arranging and identifying the bit sequences in order of their reliability from highest to lowest [Para 72, 73, 76 and 77].
However, the references do not teach the sequence numbers of the N polarized channels are arranged in the first sequence based on reliability of N polarized channels, where in N is a mother code length of a polar code, wherein N = 2n, wherein n is a positive integer, and wherein K ≤ N; selecting sequence numbers of K polarized channels from the first sequence in descending order of reliability; and placing the K to-be-encoded bits based on the selected sequence numbers of the K polarized channels, and performing polar code encoding on the K to-be-encoded bits.
Above taken with other limitations of the claim is considered novel and non-obvious.
The following references are related to the invention but they do not teach the claimed features either in whole or in combination with the other references.
Wu et al. (US-PGPUB 2020/0195276) teaches generating an information block comprising information bits and frozen bits and generating a mask sequence based on multiple parameters 
Shen et al. (USPN 10,148,289) teaches dividing a first polar code into an odd part and an even part, where the odd part of the first polar code comprises bits located in odd positions in the first polar code, and the even part of the first polar code comprises bits located in even positions in the first polar code.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/Primary Examiner, Art Unit 2464